DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 and 20-27 in the reply filed on 04/19/2021 is acknowledged. However, Applicant fails to point out the supposed errors in the restriction requirement mailed on 03/31/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, 20 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 10,347,762 B1 hereinafter referred to as “Liu”).
With respect to claim 1, Liu discloses, in Figs.1-9, a nonplanar PFET comprising: a substrate (270); one or more nonplanar/(fin shape region of substrate) channels (274) disposed on the substrate (270) (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed); a gate stack (228a, 228b) enclosing the nonplanar channel (274) (see col.5 lines 20-35 wherein gate structures 228a, 228b are disclosed; see col.5 lines 19-30 wherein gate structures 228 are disclosed); a first source/drain (S/D) region (292) disposed on the substrate (270) on a source side of the nonplanar channel (274) and a second S/D region (292) disposed on the substrate (270) on a drain side of the nonplanar channel (274), the first and second S/D regions (292) made of first layer (217) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface/(upper surface), the second layer (213 and 219) of SiGe being directly on the first layer/(upper surface) of SiGe (see col.3 lines 54-67 and col.4  lines 1-35 wherein xGe1-x with concentration of germanium in SiGe range between 0% to 100% for nFET and pFET are disclosed); and one or more contact trenches (232), each contact trench (232) providing a metallic electrical connection (234) to one of the first and the second source/drain (S/D) regions (292), wherein the surface/(upper surface) of each of the second layers (213 and 219) of SiGe is aligned with one of the contact trenches (232), the surface/(upper surface) having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see col.4 lines 45-55 wherein upper region 213 of source/drain regions 292 comprise concentration of Ge in a range of 20% to 100% (e.g. 40% to 80%) and lower region 217 of source/drain regions 292 comprises concentration of Ge in a range of about 0% to about 20% (e.g. 5% to 15%) are disclosed; see col.12 lines 17-25 wherein conductive features 234 in the source/drain contact openings 232 are disclosed).
With respect to claim 6, Liu discloses, in Figs.1-9, a nonplanar PFET, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see col.4 lines 45-55 wherein upper region 213 of source/drain regions 292 comprise concentration of Ge in a range of 20% to 100% (e.g. 40% to 80%) and lower region 217 of source/drain regions 292 comprises concentration of Ge in a range of about 0% to about 20% (e.g. 5% to 15%) are disclosed).
With respect to claim 7, Liu discloses, in Figs.1-9, a nonplanar PELT, where the second layer (213 and 219) of SiGe is doped with a high-solubility dopant/(gallium dopant) (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1×1015 atoms/cm2 to about 2×1016 atoms/cm2).
With respect to claim 8, Liu discloses, in Figs.1-9, a nonplanar PELT, where the second layer of SiGe is doped with a high-solubility dopant (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1×1015 atoms/cm2 to about 2×1016 atoms/cm2).
With respect to claim 9, Liu discloses, in Figs.1-9, a nonplanar PFET, where the high-solubility dopant is homogeneous and has a concentration of between 2 and 20 atomic percent in the second layer of SiGe (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1×1015 atoms/cm2 to about 2×1016 atoms/cm2).
With respect to claim 10, Liu discloses, in Figs.1-9, a nonplanar PFET, further comprising an additional conductive layer (214) disposed on the surface of the second layer of SiGe, where the 
With respect to claim 11, Liu discloses, in Figs.1-9, a nonplanar PFET, further comprising a contact metal (210) disposed on the additional conductive layer (214) (see col.11 lines 30-55 wherein Ti/TiN layers 210 is disclosed).
With respect to claim 20, Liu discloses, in Figs.1-9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (270); one or more nonplanar NFET and PFET channels (274) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (292) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (217) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection (234) to one of the first and the second source/drain (S/D) regions of PFETs and NFETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed; see col.5 lines 20-35 wherein gate structures 228a, 228b are disclosed; see col.5 lines 19-30 wherein gate structures 228 are disclosed; see col.3 lines 54-67 and col.4  lines 1-35 wherein source/drain regions 292 of SixGe1-x with concentration of germanium in SiGe range between 0% to 100% for nFET and pFET are disclosed; see col.4 lines 45-55 wherein upper region 213 of source/drain regions 292 comprise concentration of Ge in a range of 20% to 100% (e.g. 40% to 80%) and lower region 217 of source/drain regions 292 comprises concentration of Ge in a range of about 0% to about 20% (e.g. 5% to 15%) are disclosed; see col.12 lines 17-25 wherein conductive features 234 in the source/drain contact openings 232 are disclosed).
With respect to claim 25, Liu discloses, in Figs.1-9, the CMOS circuit, where the second layer of SiGe is doped with a high-solubility dopant (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1×1015 atoms/cm2 to about 2×1016 atoms/cm2).
With respect to claim 26, Liu discloses, in Figs.1-9, the CMOS circuit, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1×1015 atoms/cm2 to about 2×1016 atoms/cm2).
With respect to claim 27, Liu discloses, in Figs.1-9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (270); one or more nonplanar NFET and PFET channels (274) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (292) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (217) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe, the second layer of SiGe being implanted with Gallium (Ga) with an implantation dose between 1x1015 ions/cm2 to 5x1015 ions/cm2; and one or more contact trenches, each contact trench providing a metallic electrical connection (234) to one of the first and the second source/drain (S/D) regions of PFETs and NEETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed; see col.5 lines 20-35 wherein gate structures 228a, 228b are disclosed; see col.5 lines 19-30 wherein gate structures 228 are disclosed; see col.3 lines 54-67 and col.4  lines 1-35 wherein source/drain regions 292 of SixGe1-x with concentration of germanium in SiGe range between 0% to 100% for nFET and pFET are disclosed; see col.4 lines 45-55 wherein upper region 213 of source/drain regions 292 comprise concentration of Ge in a range of 20% to 100% (e.g. 40% to 80%) and lower region 217 of source/drain regions 292 comprises concentration of Ge in a range of about 0% to about 20% (e.g. 5% to 15%) are disclosed; see col.12 lines 17-25 wherein conductive features 234 in the source/drain .
5.	Claims 1-3, 6-12, 20-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gluschenkov et al. (US 2018/0240875 A1 hereinafter referred to as “Gluschenkov”).
With respect to claim 1, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET comprising: a substrate (102); one or more nonplanar channels/(fin channel) disposed on the substrate (102) (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed); a gate stack (104) enclosing the nonplanar channel (108) (see Par.[0027] and [0029] wherein gate stack 104 is disclosed); a first source/drain (S/D) region disposed on the substrate on a source side of the nonplanar channel and a second S/D region disposed on the substrate (102) on a drain side of the nonplanar channel, the first and second S/D regions made of first layer (106) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (402 and 602) of SiGe with a second concentration of Ge and a surface/(upper surface), the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection (802) to one of the first and the second source/drain (S/D) regions, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 0.8≤y≤1 or 8%≤y≤100% and convex/concave curve upper surface 602 are disclosed; see Par.[0048]-[0049] wherein contact metal 802 through trench opening is disclosed).
With respect to claim 2, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the thickness of the second layer (402) of SiGe is between 2 nanometers (nn) and 10 nm (see Par.[0035] wherein material 402 thickness is 5nm to 15nm).
With respect to claim 3, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10-9 Ω×cm2 (see Fig.9, Par.[0051] wherein contact resistivity between 2×10-9 to 2×10-8 Ωcm2 are disclosed).
With respect to claim 6, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 0.8≤y≤1 or 8%≤y≤100% and convex/concave curve upper surface 602 are disclosed).
With respect to claim 7, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PELT, where the second layer of SiGe is doped with a high-solubility dopant (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402).
With respect to claim 8, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PF ET, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5×1020 at./cm3 to 8×1021 at./cm3).
With respect to claim 9, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the high-solubility dopant is homogeneous and has a concentration of between 2 and 20 atomic percent in the second layer of SiGe (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5×1020 at./cm3 to 8×1021 at./cm3).
With respect to claim 10, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, further comprising an additional conductive layer/(silicide) disposed on the surface of the second layer of SiGe, where the additional conductive layer comprises one or more of the following metals: metal germanosilicide, titanium, cobalt, nickel, titanium nitride, tantalum nitride, and a barrier metallic liner (see Par.[0048] wherein silicide metals include, but are not limited to, titanium (Ti), and/or nickel (Ni), nickel-platinum (NiPt), cobalt (Co), aluminum (Al), lanthanum (La), yttrium (Y), erbium (Eb), and its alloys forllow by  metal liner structure into the contact trench and then annealing the structure to react the silicide metal with the Ge).
With respect to claim 11, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, further comprising a contact metal disposed on the additional conductive layer (see 
With respect to claim 12, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PELT, where the contact metal includes one or more of the following: an elemental metal, tungsten, cobalt, ruthenium, rhodium, zirconium, copper, aluminum, or platinum (see Par.[0048] wherein silicide metals include, but are not limited to, titanium (Ti), and/or nickel (Ni), nickel-platinum (NiPt), cobalt (Co), aluminum (Al), lanthanum (La), yttrium (Y), erbium (Eb), and its alloys forllow by  metal liner structure into the contact trench and then annealing the structure to react the silicide metal with the Ge).
With respect to claim 20, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate; one or more nonplanar NFET and PFET channels disposed on the substrate (102); one or more NFET and PFET gate stacks (104) enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (106) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer of SiGe with a second concentration of Ge and a surface, the second layer (402 and 602) of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection to one of the first and the second source/drain (S/D) regions of PFETs and NFETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed; see Par.[0027] and [0029] wherein gate stack 104 is disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 0.8≤y≤1 or 8%≤y≤100% and 
With respect to claim 21, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where the thickness of the second layer of SiGe is between 2 nanometers (nm) and 10 nm (see Par.[0035] wherein material 402 thickness is 5nm to 15nm).
With respect to claim 22, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10 Ω cm2 (see Fig.9, Par.[0051] wherein contact resistivity between 2×10-9 to 2×10-8 Ωcm2 are disclosed).
With respect to claim 24, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, as in Claim 20, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see Par.[0027] and [0029] wherein gate stack 104 is disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 0.8≤y≤1 or 8%≤y≤100%).
With respect to claim 25, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where the second layer of SiGe is doped with a high-solubility dopant (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5×1020 at./cm3 to 8×1021 at./cm3).
With respect to claim 26, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, as in Claim 25, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5×1020 at./cm3 to 8×1021 at./cm3).
With respect to claim 27, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (102); one or more nonplanar NFET and PFET channels (108) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region 15 ions/cm2 to 5 x 1015 ions/cm2; and one or more contact trenches, each contact trench providing a metallic electrical connection (802) to one of the first and the second source/drain (S/D) regions of PFETs and NEETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed; see Par.[0027] and [0029] wherein gate stack 104 is disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 0.8≤y≤1 or 8%≤y≤100% and convex/concave curve upper surface 602 are disclosed; see Par.[0048]-[0049] wherein contact metal 802 through trench opening is disclosed; see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5×1020 at./cm3 to 8×1021 at./cm3 or 5×1018 at./cm2 to 8×1019 at./cm2).
6.	Claims 1, 3-4, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (US 2019/0019881 A1 hereinafter referred to as “Kuang”).
With respect to claim 1, Kuang discloses, in Figs.1-3F, a nonplanar PFET comprising: a substrate (10); one or more nonplanar channels (20) disposed on the substrate (10); a gate stack (30) enclosing the nonplanar channel (20) (see Par.[0016] and [0024]-[0026] wherein fin type channel 20 under gate structure 30 and over substrate 10 of NMOS and PMOS are disclosed); a first source/drain (S/D) region (50) disposed on the substrate (10) on a source side of the nonplanar channel (20) and a second S/D region (50) disposed on the substrate on a drain side of the nonplanar channel, the first and second S/D regions (50) made of first layer (52) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (54) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe (see Par.[0023] wherein source/drain regions 
With respect to claim 3, Kuang discloses, in Figs.1-3F, a nonplanar PFET, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10-9 Ωcm2 (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the source/drain resistance or epi source/drain resistance (i.e. parasitic resistance) is 34 Ω×µm and contact resistance of 73.2 Ω×µm and see Par.[0044] and contact resistivity of 15-20 µΩ/cm).
With respect to claim 4, Kuang discloses, in Figs.1-3F, a nonplanar PFET, where a contact resistance is less than half of PFET S/D series parasitic resistance Repi/(epi source/drain resistance) (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the source/drain resistance or epi source/drain resistance (i.e. parasitic resistance) is 34 Ω×µm and contact resistance of 73.2 Ω×µm).
With respect to claim 20, Kuang discloses, in Figs.1-3F, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (10); one or more nonplanar NFET and PFET channels (20) disposed on the substrate; one or more NFET and PFET gate stacks (30) enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (50) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region (50) disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (52) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (54) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection 
With respect to claim 22, Kuang discloses, in Figs.1-3F, the CMOS circuit, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10 Ω cm2 (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the source/drain resistance or epi source/drain resistance (i.e. parasitic resistance) is 34 Ω×µm and contact resistance of 73.2 Ω×µm and see Par.[0044] and contact resistivity of 15-20 µΩ/cm).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Gao et al. (US 9,659,939 B1 hereinafter referred to as “Gao”).
With respect to claim 5, Kuang discloses all the limitations of claim 1. However, Kuang does not explicitly disclose all the limitatiosn of claim 5.
Gao discloses, in Figs.1-11, a nonplanar PFET, where a contact resistance normalized to an effective width of the nonplanar channel between the S/D and metallic electrical connection is less than 25 Ω×µm for 15 nanometer width of metallic electrical contact (see col.3 lines 50-65 wherein for n-type or 2=10 KΩ×350 nm2).
Even though Gao does not disclose a range of 25Ω×µm for 15nm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal electrical potential relative to contact electric potential. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Kuang and Gao are analogous art because they are all directed to a FinFET integrated circuit, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kuang to include Gao because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the channel width of Kuang by including a channel width in function/relation of/to contact resistance as taught by Gao in order to utilize the relation between contact resistance and width channel so as optimize the relation channel width and contact resistiance thereby optimizing parasitic resistnace to offset the device degradation that will occur for aggressively scaled 3D devices.
With respect to claim 23, Kuang discloses all the limitations of claim 20. However, Kuang does not explicitly disclose all the limitatiosn of claim 23.
Gao discloses, in Figs.1-11, a nonplanar PFET, where a contact resistance normalized to an effective width of the nonplanar channel between the S/D and metallic electrical connection is less than 25 Ω×µm for 15 nanometer width of metallic electrical contact (see col.3 lines 50-65 wherein for n-type or p-type FinFET a Fin with width of approximately 10 nm there is specific contact resistivity of 3×10 Ω×cm2=10 KΩ×350 nm2).
Even though Gao does not disclose a range of 25Ω×µm for 15nm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal electrical potential relative to contact electric potential. In cases like the present, where patentability is said to be based upon 
Kuang and Gao are analogous art because they are all directed to a FinFET integrated circuit, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kuang to include Gao because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the channel width of Kuang by including a channel width in function/relation of/to contact resistance as taught by Gao in order to utilize the relation between contact resistance and width channel so as optimize the relation channel width and contact resistiance thereby optimizing parasitic resistnace to offset the device degradation that will occur for aggressively scaled 3D devices.
Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818